PER CURIAM:
Metasebya Kassa Mekonen, a native and citizen of Ethiopia, petitions for review of an order of the Board of Immigration Appeals (Board) denying her second motion to reopen as untimely and numerically barred, and denying her motion to reconsider as untimely. We have reviewed the record and Mekonen’s arguments and find no abuse of discretion in the Board’s decision. See 8 C.F.R. §§ 1003.2(c)(2), (3) (2007); INS v. Doherty, 502 U.S. 314, 323-24, 112 S.Ct. 719, 116 L.Ed.2d 823 (1992).
Accordingly, we deny the petition for review. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

PETITION DENIED.